Citation Nr: 1609160	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  14-23 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Pension Center in Milwaukee, Wisconsin


THE ISSUE

Whether the adjustment of death pension for the period from February 2011 to July 2014 was valid, thereby creating an overpayment in the amount of $7807.00.


ATTORNEY FOR THE BOARD

H.W. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from January 1942 to September 1945.  The appellant is the surviving spouse.  

This matter is on appeal from determinations by the Department of Veterans Affairs (VA) Regional Office (RO) and Pension Management Center in Milwaukee, Wisconsin.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  


FINDING OF FACT

In an October 2014 decision, the Committee on Waivers and Compromises (COWC) of the Milwaukee, Wisconsin, RO granted waiver of the total indebtedness (in the amount of $7807.00) resulting from the adjustment of death pension benefits for the period from February 2011 to July 2014; thus, the question of whether this overpayment/calculation was valid is now moot


CONCLUSION OF LAW

There is no longer a justiciable case or controversy as to whether the adjustment of disability pension for the period from February 2011 to July 2014 was valid, thereby creating an overpayment in the amount of $7807.00.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.101 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

In general, an overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled, and may arise from virtually any benefits program administered pursuant to VA law, including pension, compensation, dependency and indemnity compensation, or any other form of benefits.  See 38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.956(a), 1.962.  The issue of the validity of a debt is a threshold determination that must be made prior to a decision on a request for waiver of the indebtedness.  Schaper v. Derwinski, 1 Vet. App. 430 (1991). 

In the present case, however, the collection of the total indebtedness of $7807.00 created by the adjustment of death pension benefits for the period from February 2011 to July 2014 was waived by the COWC of the Milwaukee, Wisconsin, RO in October 2014.  It is clear from the record that this was the sum total of the debt due to VA created by the adjustment of her death pension benefits.  As the waiver of the collection of the overpayment eliminated the total debt due to VA, the question of the validity of the overpayment is moot as there is no further relief that can be granted the appellant.  Consequently, there is no controversy or justiciable issue for the Board to decide. 

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  In the present case, as waiver of the total indebtedness has been granted, there remains no allegation of error of fact or law for appellate consideration with respect to the validity of this debt.  Accordingly, the Board does not have jurisdiction to review the appeal and it is hereby dismissed.  38 C.F.R. § 20.101.

ORDER

The issue of whether the adjustment of death pension for the period from February 2011 to July 2014 was valid, thereby creating an overpayment in the amount of $7804.00, is dismissed.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


